UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2007



JOHN PAUL TURNER, a/k/a Pops,

                                            Plaintiff - Appellant,

          versus


GEORGE BUSH, U.S. President and Commander in
Chief of the U.S. Armed Forces; TIM KAINE,
Virginia Governor and Commander of the
Virginia Army National Guard; JOHN ROBERTS,
Chief Justice of the United States Supreme
Court,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:06-cv-00526-sgw)


Submitted:   February 2, 2007          Decided:     February 28, 2007


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Paul Turner appeals the district court’s order

dismissing    this    action    as    frivolous    pursuant      to   28    U.S.C.

§   1915(e)(2)(B).      We     have   reviewed    the   record    and      find   no

reversible error.     Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal for the reasons stated by the

district court.      Turner v. Bush, No. 7:06-cv-00526-sgw (W.D. Va.

Aug. 31, 2006).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                        DISMISSED




                                      - 2 -